Butler, J.
Tlie jurisdiction of tlie court is scarcely denied. The question of power to grant the relief asked, and the effect of Mrs. Acosta’s letter to Mr. Welsh, need not be considered. In the light of the facts now presented we do not think the plaintiff has any standing in equity. Not only was he aware of the proceedings in the orphans’ court to ascertain the ownership, and make distribution of the fund, but he appeared there; and seems to have called attention to his claim. He did not produce'the proofs and press it, however, but allowed others to enter upon a contest for the property, which consumed time and money. The court was specially adapted to hearing and determining the rights of the plaintiff, as well as of all others, and no satisfactory explanation is made of his failure to press the claim. A possible explanation may be found in the circumstance that the prima facie beneficiaries under the alleged trust (in whose behalf and at whose instance it seems probable this bill is filed) had other claims, which antedate those of the successful contestants, (while the alleged trust antedates but the smaller of them,) which were supposed to afford better chances of success. Whatever may have induced the omission to press the claim, it seems (quite clearly) inequitable to allow the contest for the fund to be renewed by setting it up here. It seems so in the light of the facts before us, allowing full credence to the defendant’s affidavits, as we must on this motion. Further developments may possibly change the aspect of the case. The motion is disallowed.